DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 07/23/2021. In virtue of this communication, claims 34, 35, 44 – 46 have been canceled, claims 27, 31, 33, 36, 40, 42 have been amended, and claims 47 – 51 are newly added. Claims 27 – 33, 36 – 43, and 47 – 51 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment regarding 101 rejection, it is hereby withdrawn. 3.	Applicant's arguments with respect to claims 27 – 33, 36 – 43, and 47 – 51 have been considered but are moot in view of the new ground(s) of rejection. 
Specification
4.	The disclosure is objected to because of the following informalities: the title including an acronym “V2X”, which should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 27, 28, 30, 32, 36, 37, 39, 41, 43, and 47 – 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cavalcauti et al. (hereinafter “Cavalcauti”) (Pub # US 2018/0206089 A1).


receiving, by a user equipment (i.e., a V2X UE 110 in Fig. 2), an indication of an identity  (i.e., device 210 in Fig. 2, that is configured to be a Road Side Unit (RSU), [0039]) of a local server (i.e., a ProSe function 240 in conjunction with a ProSe application server 244 in Fig. 2) configured to provide, in a serving public land mobile network (i.e., PLMN B), information regarding a vehicle-based service, when the user equipment enters a region of the serving public land mobile network (see [0061], [0070] for a V2X ProSe function provides a list of available services and initial configuration information to the V2X UE 110 (i.e., to the V2X service application 250), wherein the configuration information include a mapping of eNB identifiers to RSU server IP addresses and corresponding service identifiers (e.g., PSID) within a certain geographical area relevant to the V2X UE 110); and 
discovering, by the user equipment, the local server based on the received indication of the identity (see [0027] for the V2X UE discovers and get authorization for V2X services from the RSU, see [0062] for V2X service application of the V2X UE uses the V2X service configuration information to discover with the V2X host application 214 in the RSU) by at least one of: 
requesting, from a home network, access to the local server and/or to the vehicle-based service, when the user equipment enters the region of the serving public land mobile network; in response to the requesting, the indication of the identity of the local server is received when the subscription information for the user equipment indicates that the user equipment is allowed to access the vehicle-based service; and 

	Regarding claims 28 and 37, Cavalcauti discloses wherein the indication identifies the local server from at least another local server, wherein the local server is configured to support the region of the serving public land mobile network, and wherein the at least one other local server is configured to support at least one other region of the serving public land mobile network (see Fig. 2 for ProSe Function support PLMN A, and another ProSe Function support PLMN B).
	Regarding claims 30 and 39, Cavalcauti discloses wherein the local server comprises a vehicle-to-everything local server (i.e., V2X ProSe Function 242 in Fig. 2) configured to provide at least user service description information (i.e., service configuration information) for the vehicle-based service (see [0060] – [0063], [0066]).
	Regarding claims 32 and 41, Cavalcauti discloses wherein the indication is carried by a system information block transmitted by a base station (i.e., eNB) in the serving public land mobile network (see [0062], [0065], [0066], [0074], [0084], [0090] for 
Regarding claim 43, Cavalcauti discloses wherein the indication is in a common format (see [0040], [0043], [0061], [0062], [0066], [0069] – [0074]) accessible by other apparatus in other serving public land mobile networks (see Fig. 1, Fig. 2 for other vehicles UEs and other PLMN).
Regarding claim 47, Cavalcauti discloses wherein the request to access the local server causes the home network to retrieve subscription information from a home subscriber server (see HSS 232 in Fig. 2, and see [0041] – [0042]).
Regarding claim 48, Cavalcauti discloses wherein the request to access the local server causes the home network to send domain name service query to a domain name server (i.e., ITS server) and receive local server address (i.e., mapping eNB ID to RSU server IP address and service ID) from the domain name server (see [0054], [0056], [0066], [0070]).
Regarding claim 49, Cavalcauti discloses wherein the request to access the local server causes the local server to send request for local vehicle-to-everything access to home network and receive response from the home network (see [0041] – [0042], [0060] – [0063], [0066]).
Regarding claim 50, Cavalcauti discloses wherein the home network comprises a home vehicle-to- everything control function (see Fig. 2, [0041] – [0046] for HPLMN control V2X ProSe function).
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 29, 31, 33, 38, 40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalcauti et al. (hereinafter “Cavalcauti”) (Pub # US 2018/0206089 A1) as applied to claims 27 and 36 above, in view of Kim et al. (hereinafter “Kim”) (Pub # US 2019/0104386 A1).
Regarding claims 29 and 38, Cavalcauti discloses wherein the local server is configured to provide information regarding the vehicle-based service via a broadcast message in the serving public land mobile network associated with the local server (see [0062], [0065], [0071], [0084], [0090] for broadcast message, and see [0061], [0070] for a list of available services corresponding service identifiers (e.g., PSID)).
Cavalcauti does not disclose specifically a multimedia broadcast multicast services session.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Cavalcauti, and have a multimedia broadcast multicast services session, as taught by Kim, thereby provides broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]).
Regarding claims 31 and 40, Cavalcauti in view of Kim disclose receiving, by the user equipment, the user service description information from the vehicle-to-everything local server (i.e., service configuration information for the vehicle-based service); and accessing, by the user equipment, the vehicle-based service provided by a multimedia broadcast multicast services session, wherein the accessing is based at least on the received user service description information (see Cavalcauti, [0060] – [0063], [0066], and see Kim, Fig. 9, Fig. 10, [0122], for the UE obtains necessary information for MBMS reception of V2X messages for V2V or V2P services). The motivation would provide broadcasting V2X messages in a suitable area such that satisfy the latency requirements of the V2X message transmission, as discussed by Kim (see Kim, [0127]). 
Regarding claims 33 and 42, Cavalcauti in view of Kim disclose wherein the indication is carried by a multicast control channel, a multimedia broadcast multicast services control channel, a single cell multimedia broadcast multicast services control channel, and/or a multicast traffic channel (see Cavalcauti, [0074] for broadcast channel, and see Kim, Fig. 9, Fig. 10, [0122], for the UE obtains necessary information . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645